Locher, J.,
dissenting. For the reasons stated in his partial dissent from the majority’s opinion, I join with Justice Holmes in concluding that Section 33(c) of Arlington Heights Ordinance No. 14-1967 in no way infringes on the protection afforded commercial speech under both the United States and Ohio Constitutions. As I find erroneous, however, the court’s invocation, to invalidate the ordinance, of the United States Supreme Court decision in Metro-Media, Inc.., v. San Diego (1981), _U. S._ 69 L. Ed. 2d 800, I must dissent from the majority in toto. The ordinance in question does not work an invidious effect on non-commercial speech as did that which the court reviewed in Metro-Media.
In order to evaluate the constitutionality of the subject ordinance as it impacts on non-commercial speech, two questions must be posed and properly answered: (1) does the ordinance tend to promote one particular viewpoint over another? See First National Bank v. Bellotti (1978), 435 U. S. 765; Madison School Dist. v. Wisconsin Employment Relations Commission (1976), 429 U. S. 167; (2) does the ordinance determine or in any fashion circumscribe the agenda for social, religious or other non-commercial discourse? See Carey v. Brown (1980), *546447 U. S. 455; Police Dept. of Chicago v. Mosley (1972), 408 U. S. 92. If it should be determined that a law which restricts freedom of expression neither favors (nor disfavors) a particular viewpoint nor selects the topics for public discussion, no violation of the First Amendment and its guarantee of free speech has occurred. Metro-Media, supra, at 849 (Burger, C. J., dissenting).
The court, in Metro-Media, supra, held that the San Diego ordinance which, like that in the case sub judice, prohibited off-site advertising was unconstitutional. The court found that the San Diego ordinance permitted certain non-commercial exceptions to the ban and, thus, prescribed the non-commercial topics to be publicly aired. The court stated: “Although the city may distinguish between the relative value of different categories of commercial speech, the city does not have the same range of choice in the area of noncommercial speech to evaluate the strength of, or distinguish between, various communicative interests. [Citations omitted.] * * * With respect to noncommercial speech, the city may not choose the appropriate subjects for public discourse: ‘To allow a government the choice of permissible subjects for public debate would be to allow that government control over the search for political truth.’ Consolidated Edison Co., supra, 447 U. S. at 538, 100 S. Ct. at 2333.” Metro-Media, supra, at 819. That San Diego, by permitting certain non-commercial exceptions to its general ban on off-site advertising, effectively set the agenda for public discussion, was the primary basis for the court’s ruling in Metro-Media. Metro-Media, supra, at 851 (Burger, C. J., dissenting).
The village of Arlington Heights, however, is guilty of no such violation. In its ordinance prohibiting off-site advertising, the village legislated no exceptions. No non-commercial advertising of any type was exempted from the law’s scope and effect. The village clearly, then, could not be said to have discriminated between various non-commercial messages, to have favored a particular viewpoint or to have limited or selected the topics for public discourse. The United States Supreme Court’s holding in Metro-Media is, therefore, inapposite to the instant case.
Moreover, the proscription against non-commercial bill*547board advertising does not rise to the level of constitutional error merely because one medium of non-commercial speech has been foreclosed. The freedom of expression constitutionally guaranteed the residents of Arlington Heights has not been impermissibly infringed as proponents of social, religious and other non-commercial issues still enjoy ample access to other means of communication. As Chief Justice Burger wrote, dissenting in Metro-Media, supra, at 849-850: “These same [noncommercial] messages can reach an equally large audience through a variety of other media: newspapers, television, radio, magazines, direct mail, pamphlets, etc. True, these other methods may not be so ‘eye-catching’ — or so cheap — as billboards, but there has been no suggestion that billboards heretofore have advanced any particular viewpoint or issue disproportionately to advertising generally.” (Footnote omitted.) The identical observation may be made in the case sub judice. Furthermore, as it is an irrefutable proposition of both federal and state law that a municipal authority may regulate the non-communicative aspects of free speech in general and billboards in particular, the action of the village of Arlington Heights in restricting billboard usage is rendered even more constitutionally inoffensive. See Kovacs v. Cooper (1949), 336 U. S. 77; Hilton v. Toledo (1980), 62 Ohio St. 2d 394; R. C. 715.27(A).
Finally, it has clearly been established that traffic control and the advancement of esthetic concerns are legitimate and substantial governmental interests, well within the proper scope of the state’s regulatory and police powers. Railway Express Agency, Inc., v. New York (1949), 336 U. S. 106; Penn Central Transportation Co. v. New York City (1978), 438 U. S. 104; Berman v. Parker (1954), 348 U. S. 26. Moreover, contrary to the majority’s holding, substantial evidence of the General Assembly’s intent to control traffic or advance esthetic interests through an ordinance regulating billboards need not be proffered. Such intent may be inferred “as a matter of law.” Metro-Media, supra, at 815. Consequently, as billboards are proper subjects of state regulation, the validity of the village of Arlington Heights’ ordinance proscribing, for reasons of traffic control and esthetics, all but on-site commercial advertising is beyond reproach. That the ordinance per*548mits only on-site commercial advertising creates no constitutional infirmity.
The First Amendment is not violated when a governmental authority, which may properly limit access to a medium of expression, imposes such restriction on non-commercial speech alone. The result remains unchanged even though noncommercial speech is afforded greater constitutional protection than its counterpart. It was stated by Chief Justice Burger, in his dissent in Metro-Media, supra, at 852-853:
“No case in this Court creates, as the plurality suggests, a hierarch of types of speech in which, if one type is actually protected through legislative judgment, the Constitution compels that judgment be exercised in favor of all types ranking higher on the list. * * * The Constitution does not require any governmental entity to reach the limit of permissible regulation solely because it has chosen to do so in a related area.”
In the case sub judice, the village of Arlington Heights exercised its complete discretion in the area of non-commercial billboard advertising but only part of its discretion in the area of commercial billboard advertising. As the village acted in consonance with and not in excess of its police power, it committed no constitutional error, the fact that it treated commercial advertising more favorably, notwithstanding. The village acted reasonably in establishing on-site commercial advertising as the sole legitimate exception to its policy of traffic control and esthetic betterment.
As I find the ordinance enacted by the village of Arlington Heights a proper exercise of its police power and in no fashion violative of the right to free expression, I must dissent from the majority’s decision in the instant case.